NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        MAR 20 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


MARTIN OGDEN,                                     No. 13-15777

             Plaintiff - Appellant,               D.C. No. 2:08-cv-02180-DGC

   v.
                                                  MEMORANDUM*
CDI CORPORATION,

             Defendant - Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

        Martin Ogden appeals pro se from the district court’s order awarding

attorney’s fees in his employment action alleging violations of federal and state

law. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s grant of attorney’s fees, and review de novo the legal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
analysis underlying its fee decision. Childress v. Darby Lumber, Inc., 357 F.3d
1000, 1011 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees to

defendant because the court considered the relevant factors, and its conclusions

were supported by evidence. See Ariz. Rev. Stat. § 12-341.01 (permitting an

award of reasonable attorney’s fees to the successful party in a contested action

arising out of an express or implied contract); Associated Indem. Corp. v. Warner,

694 P.2d 1181, 1184-85 (Ariz. 1985) (explaining that a fee award under Ariz. Rev.

Stat. § 12-341.01 is discretionary and listing the factors for determining whether to

award fees).

      The district court also did not abuse its discretion by denying Ogden’s

motion for reconsideration because Ogden failed to establish a basis for such relief.

See D. Ariz. Loc. R. 7.2(g)(1) (grounds for reconsideration); Bias v. Moynihan,

508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth the standard of review for

compliance with local rules, and noting that “[b]road deference is given to a

district court’s interpretation of its local rules”); Sch. Dist. No. 1J, Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (identifying the

standard of review for a denial of a motion for reconsideration and grounds

                                           2                                    13-15777
warranting reconsideration under Fed. R. Civ. P. 59(e)).

      We reject Ogden’s contentions concerning alleged judicial bias and

misconduct.

      Defendant’s request for attorney’s fees in connection with this appeal, set

forth in its answering brief, is denied without prejudice to filing a timely motion

for fees and a timely bill of costs.

      AFFIRMED.




                                          3                                   13-15777